UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 98-4859

WILBERT LEE GOODEN, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Robert G. Doumar, Senior District Judge.
(CR-98-53)

Submitted: July 30, 1999

Decided: August 20, 1999

Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Tanya L. Lomax, TANYA L. LOMAX, P.C., Portsmouth, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, Darryl J.
Mitchell, Special Assistant United States Attorney, Norfolk, Virginia,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Wilbert Lee Gooden, Jr., appeals from a 160-month sentence
imposed following his convictions for one count of possession with
the intent to distribute crack cocaine, 21 U.S.C.§ 841(a) (1994), and
three counts of being a felon in possession of a firearm, 18 U.S.C.A.
§ 922(g) (West Supp. 1999). Because we have reviewed the record
and found no reversible error, we affirm.

Gooden first challenges several of the district court's evidentiary
rulings. We will reverse a district court's decision to admit or exclude
evidence only if the court abused its discretion and acted arbitrarily
or irrationally. See United States v. Achiekwelu , 112 F.3d 747, 753
(4th Cir.), cert. denied, 118 S.Ct. 250 (1997). We find that the district
court did not abuse its discretion when it refused to permit cross-
examination to elicit hearsay information contained in the affidavit
supporting the search warrant. See Moore v. United States, 429 U.S.
20, 21-22 (1976) (per curiam). The district court did not abuse its dis-
cretion when it refused to permit the defense to re-question witness
Alvin Hill because Hill explained the inconsistencies between his
prior testimony and trial testimony during the Government's cross-
examination, and further testimony of this point would have been
merely repetitive. See United States v. Castner , 50 F.3d 1267, 1272
(4th Cir. 1995) (district court has the authority to exercise reasonable
control over the interrogation of witnesses to ensure the effective
determination of the truth and to avoid repetition and a needless waste
of time).

Further, the district court did not abuse its discretion when it ruled
that Gooden's 1995 felony conviction for possession of cocaine
would be admissible if Gooden raised the issues of intent and knowl-
edge. This preliminary ruling was correct under the plain language of
Fed. R. Evid. 404(b). Because the nature of the conviction was never
revealed to the jury, we decline to address whether, had the evidence
been admitted, the probative value would have been substantially out-
weighed by the prejudicial effect. See Luce v. United States, 469 U.S.
38, 41 (1984) (interpreting Fed. R. Evid. 609 and noting that a "re-
viewing court is handicapped in any effort to rule on subtle evidenti-

                     2
ary questions outside a factual context," especially where the rule of
evidence directs the weighing of the probative value and the prejudi-
cial effect of evidence).

We also find that, viewing the evidence in a light most favorable
to the Government, there is substantial evidence to support the jury's
verdict. See United States v. Gray, 137 F.3d 765, 772 (4th Cir.), cert.
denied, 119 S.Ct. 157 (1998). We note that the defense agreed to a
jury instruction stating that the parties had stipulated that Gooden was
a convicted felon whose rights to possess a firearm had not yet been
restored. Gooden invited the claimed error by his agreement to this
instruction, so no relief is warranted. See United States v. Jackson,
124 F.3d 607, 616-17 (4th Cir. 1997), cert. denied, 118 S.Ct. 733
(1998).

We affirm Gooden's convictions and his sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                    3